UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1154



AIDA L. ZIADEH,

                  Plaintiff - Appellant,

          v.


UNITED STATES OF AMERICA,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:06-cv-00386-REP)


Submitted:     June 19, 2008                 Decided:   June 23, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aida L. Ziadeh, Appellant Pro Se.      Jonathan Holland Hambrick,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Aida L. Ziadeh appeals the district court’s order denying

her motion to compel compliance with a consent order and denying

her   motion   for   a   partial   stay   of   the   consent   order   pending

resolution of the motion to compel.            We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court. Ziadeh v. United States, No.

3:06-cv-00386-REP (E.D. Va. Jan. 17, 2008); see Dart Drug Corp. v.

Nicholakos, 277 S.E.2d 155, 158 (Va. 1981) (burden on movant to

show consent unreasonably withheld).            To the extent that Ziadeh

challenges earlier court orders, they are not before this court.

See Fed. R. App. P. 4(a)(1)(A).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                    - 2 -